Case 1:19-cv-02565-ADC "Document 56-16 Filed 10/30/20 Page 1 of 13

EXHIBIT 16
te

 

 

Patient. Naine! Tem Conwell ——

  

 

Assessment
1. Muscle spasms of neck (728.85)
2. Lower back pain (724.2)
3. Neck sprain (847.0)
4, Motor vehicle accident (victim) (E819.9)

Overall patient has improved, but sti with a great deal of pain in the left neck area
will refer to paln managment

follow up with PT

RTO with me in 2 weeks if not able to see PM

Pian ,
* Pain Management Consull Consult Only Consult for adult Status: Hold For - Scheduling
Requested for: 20Jan2015

Ordered:For, Motor vehicle accident (victim); Ordered By: Patalinghug, Neal Performed: Due:
42Feb2015

Chief Complaint
Follow up Visit MVA back and neck pain

History of Present Itiness
With the use of the fidoderm patch, significant improvement has been noted, very pleased with afl
hetpful thas been. Continues to use this only at night.
monday and twesday belter
today with a headache, triggered,
right neck better, but the left side seems to have persisted, now giving rise to severe occipital headache
easier today, a little bit better now. No nausea, no vomiting, no visual changes.
shoulders not improved much
some improvement on the buttock and back
Cyclobenzaprine also helpful, taking a whole tablet at night, has not taken any during the day for fear of.
causing drowsiness
hed PT 2 sessions, seemed toe have been somewhat hetpful.
no weakness in the upper extremities./ Continues to have persistent pain In the nack which overall has’
fre not fended for improvement, and continues to have pain in the shoulders and low back

Review of Systems

Constitutional: feeling tired, bu! no fever and no chills.
Cardiovascutar: no chest pain and no palpttations.
Respiratory: no shortness of breath and no cough.
Gastrointestina!: no abdominal pain.

Genitourinary: no incontinence.

Musculoskeletal: joint stiffness.

Neurological: Jimb weakness and difficulty walking.
Psychiatric: anxiety.

Active Problems
1. Allergic rhinitis dire to pollen (477.0)
2. Fibrocystic breast disease (610.1)
3. Headache (784.0)
4. Lower back pain (724.2)
5. Mammogram abnormal (793.80)
6. Motor vehicle accident (victim) (E819.9}
7, Muscle spasms of neck (728.65)
8, Nausea (787.02)
9. Neck sprain (847.0)

Page tt
 

Patient Names Tem Cael a

 

 

 

 

 

 

10. Nicotine dependence (205.1)
11. Paresthesia (782.0)

Current Meds

1. Cyclobenzaprina HCI - 40 MG Oral Tablet; 4/2 - 1 po every 8 hours as needed for back
pain, spasms Requasted for: 20Jan2015; Last Rx:20Jan2015 Ordered

2. Lidoderm 5 % External Patch; APPLY 1 PATCH TO THE AFFECTED AREA AND LEAVE
IN PLACE FOR 12 HOURS, THEN REMOVE AND LEAVE OFF FOR 12 HOURS:
Therapy: 20Jan2015 to (Evaluate: 19Feb2015) Requested far: 20Jan2015; Last
Rx:20Jan2015 Ordered

3. Magnesium Oxide 400 {241.3 Mg) MG Oral Tablet TAKE 1 TABLET EVERY DAY:
Therapy: 20Jan201S to (Evatuate:2tMar2015) Requested for: 20Jan2015; Last
Rx:20Jan2015 Ordered

4. Naproxen 375 MG Craf Tablet: TAKE 1 TABLET EVERY 12 HOURS DAILY;
Therapy: 20Jan2015 to (Evajuate:21Mar2015} Requested for: 20Jan2015; Last

Rx:20Jan2015 Ordered
Allergles
1. No Known Drug Allergies
Vitals
Recorded:
2aJanz0I5
: O3:;36PM
Temperature” =f SPF Temporal
‘Systofic : 102, LUE, Siting
Disstotic 76, LUE, Sitting
Helght [ 5R3In i
Weight : 124 Ib
BMI Cateuated 21,97
BSACakuiated | 158
Physical Exam
Constitutional

General appearance: Abnormal, Well, developed, wall nourished, rested, wall hydrated and Seems a litle
bit more comfortable and animated taday.
Eyes
Conlunctiva and lids: Conjunctivae are normal.
Pupils and irises: Puplis equal, raund and reactive to fight.
Ears, Nose, Mouth, and Throat
Hearing: Normal.
neck
lack: Abnormal. Tender low teft upper trapezius into the occiput.
Seimonay
Respiratory effort: Nonmet respiratory effort, without use of accessory muscles. No straining on
exhalation.
Auscultation of lungs: Lungs clear to auscuttation bilateralty.
Cardiovascular
Auseuttation of heart: Regular rate with no murmurs, gatlops, mbs or abnormal heart sounds. Normal first
heart sound. Normal second heart sound.
Examination of extremitles for edema and/or varicosities: No edema or varicosities of the extremities.
Muscutoskeletat .
Gait and station: Gall vathin normal limits.
Digits and nalts: Normal,
Range of motion: Normal.
Stability: Nonmat.

Page 12
 

Patient Name: Teri Cowgill Dre Ee MRNGS#42 . DOB: 08-Mar-1967.
Date of VGedeah:20: SOV- 02565- ADC: _ ovum escigabua30!20 «Page. 4 of 1B
Bocoment Type: WFP tablished Note ees .
Site- Name: Metitits F Family Medicine Williamsport -

 
 

 

 

Muscle strength/tone: Normal, FULL in alt extremities.

Neurologic

Cranial nerves: Cranial nerves 2-12 intact. .

Reflexes: DTR7s in the biceps, brachio-radiatis, triceps, quadriceps and ankle reflexes are symetric.
Babinski downward bilaterally, Deep tendon reflaxes: 3+ right patella and 3+ left patella2+ right ankle
jerk and 2+ laft ankle jerk,

Sensation: Sensation within normal limit in all 4 extremities.

Coordination: Normal.

Psychlatric

Orientation to person, place, and time: The patient exhibited no detusions, no hallucinations, denied
obsessions, and suicidal ideation.

Recant and remote mamory: Normal.

Mocd and affect Abponnal. Mood and Affect: agitated. anxious, concemed and tearful.

Results/Data
All Results (Data Inctudes: Last 1 Month]
No recent results

End of Encounter Meds

1. Cyclobenzaprine HC! - 10 MG Oral Tablet (Flexeril); 1/2 - 1 po every § hours as needed
for back pain, spasms Requested for: 20Jan2015; Last Rx-20Jan2015 Ordered

2. Lidoderm 5 % Extemat Patch (Lidocaine); APPLY 1 PATCH TO THE AFFECTED AREA
AND LEAVE IN PLACE FOR 12 HOURS, THEN REMOVE AND LEAVE OFF FOR 12
HOURS;
Therapy: 20Jan2015 to (Evaluate: 19Feb2015} Requested for: 20Jan2015; Last
Rx:20Jan2015 Ordered

3. Magneésiurn Oxkle 400 (241.3 Mg) MG Oral Tablet; TAKE + TABLET EVERY DAY.
Therapy: 20Jan2015 to (Evaluate:21Mar2015} Requested for: 20Jan2015; Last
Rx:20Jan2015 Ordered

4. Naproxen 375 MG Oral Tablet; TAKE 4 TABLET EVERY 712 HOURS DAILY:
Therapy: 20Jan2015 to (Evaluate:21Mar2015) Requested for: 20Jan2015; Last
Rx:20Jan2015 Ordered

Signatures .
Electronically signed by : Nea! Patatinghug, M.0.; Jan 28 2015 5:03PM EST (Author)

Page 13

 

 
 

         

  

Hits Will
Ang eget ome Boy

 

 

site. Namé: Mérifas Fenty 3 améault 2
cm ree ne Ee niheryl nits Lin perce yee i

Assessment
1, Motor vehicle accident (victim) (E819.9)
2. Muscle spasms of neck (7 28.85}
3. Encounters for administrative purpose (V68.9)

changes made in forms 4s requested.
No further recommendations medically speaking al this (ime except lo return if worsening might be noted

Chief Complaint
Forms .

History of Present Iiness

"patient needs forms reviewed as FMLA needs changed.
With time, improvement has been noted, but sometimes if she works too hard she would have pains
again in her neck.
Does not take much to the medication anymore.
On undergeing physical therapy, the day efter, she experiences a good bit of pain. Overall there is
progressive but stow improvement

Active Probiems

1. Allergic rhinitis due to pollan (477.0)
2. Fibrocystic breast disease (610.1)
3. Headache (784.0)

4. Lower back pain (724.2)

5. Mammogram abnormal {793.80}

6. Moter vehicte accident (victim) (£819.91
7. Muscle spasms of rack (726.65)

8. Nausea (787.02)

9, Neck sprain (847.0)
10. Nicotine dependence (305,1)
11. Paresthesia (782.0}

Current Meds

1 Cyclobenzaprine HCI - 10 MG Grat Tablet: 1/2 - 1 po every 5 hours as needed for back
pain, spasms Requested for: 204dan2015; Last Rx:20Jan2015 Ordered ©

2. Lidoderm 5% External Patch; APPLY 1 FATCH TO THE AFFECTED AREA AND LEAVE
IN PLACE FOR 12 HOURS, THEN REMOVE AND LEAVE OFF FOR 12 HOURS:
Therapy: 20Jan2015 te (Evatuate:19Feh2015} Requested for. 20Jan2015; Last
Rxc20Jan2015 Ordered

3. Magnesium Oxide 400 (241.3 Mg} MG Oral Tablet; TAKE 1 TABLET EVERY DAY;
Therapy: 20Jan2015 to (Evaluate:21Mer2015) Requested for: 20Jan2015: Last
Rx:20Jan2015 Ordered

4. Naproxen 375 MG Oral Tablet; TAKE 1 TABLET EVERY 12 HOURS DAILY:
Therapy: 20Jan2015 to (Evatuate:21Mar2015} Requested far: 20Jan2015; Last
Rx: 20Jan2015 Ordered

Allergies
1, No Known Ong Aftergies

Vitals

Recorded:
19Feb2015

Hearl Rate : 64 :
‘Systotic a 4120, LUE. Siting
Diastoe : a2, WUE, siting

Page &
 

Patient. Names Ter ecovell

  

site Nattié: ane Pari ‘Medizine Williarishont

: MR: P7874. o" wr

 

  

Height SA3in

Weight i 123 Ib i

BMI Calculated | 24.79 :

BSA Catutated |: 157 i
Physical Exam

Constitutional

General sppeatance: Abnormal. Well developed, well nourished, rested, well hydrated and Seams a litte
bit more comfortable and animated today.

Eyes

Conjunctiva and lids: Conjunctivae are normal.

Pupils and irises: Pupils equal, round and reactive to light.

Ears, Nose, Mouth, and Throat

Hearing: Normal.

Neck

Neck: Abnormal. Tender low lefl upper trapezius inte the occiput.

Pulmonary

Respiratory effort: Normal resplratary effort, withoul use of accessory muscles. Noa straining on
exhalation.

Auscultation of lings: Lungs clear to auscuttation bilaterally,

Cardiovascular

Auscuttation of heart: Regular rate ‘with no murmurs, gallops, rubs or abnormal heart sounds, Normal first
heart sound, Normal second heart sound,

Examination of extremities for edema and/or varicosities: No edema or varicosities of the extremities.
Muscutoskeletal

Gall and station: Gait within normal limits.

Digits and nails: Normal.

Range of motion: Normal.

Stability: Normal.

Muscle strength/tene: Normal. FULL In all extremities.

Neurologic

Cranial nerves: Cranial nerves 2-12 Intact.

Reflexes: OTR 7s in the biceps, brachio-radialis, triceps, quadriceps ‘and anide reflexes are syrietric.
Babinski downward bitateraily. Deep tendon reflexes: 3+ right patella and 3+ left patelta2+ right ankle
jerk and 2+ left ankle jerk.

Sensation: Sensation within normal limit in all 4 extremities.

Coordination: Normal.

Psychiatric .

Origntation to person, place, ard time: The patient exhibited no delusions, no hallucinations, denied
obsessions, and suicidal ideation.

Recent and remota memory: Normal.

Mood end affect, Abnormal, Mood and Affect: agitated, anxious. concemed and tearful.

Results/Data

Ail Results (Data Includes: Last 1 Month}
No recent results

End of Encounter Meds

1, Cyclobenzaprine HCI - 10 MG Oral Tablet (Flexeril), 1/2 - 1 po every 8 hours as needed
for back pain, spasms Requested for: 20Jan2015; Last Rx:20Jan2015 Ordered

2, Lidodarm 5 % Extemal Patch (Lidocaine); APPLY 1 PATCH TO THE AFFECTED AREA
AND LEAVE IN PLACE FOR 12 HOURS. THEN REMOVE AND LEAVE OFF FOR 12
HOURS;
Therapy: 20Jan2015 to (Evaluate: 19Feb2015} Requested for: 20Jan2015; Last
Rix: 20Jan2015 Ordered

3, Magnesium Oxide 400 (241.3 Mig} MG Orel Tablet; TAKE 1 TABLET EVERY DAY;
Therapy: 20Jan2015 to (Evaluate:21Mar2015) Requested for: 20Jan2015, Last
Rx:20Jan2015 Ordered :

Page 9.

DOB: O8-Mars1967,

 

 
er

 

mae

Patient | Namie? Tor Cowgill oe viRND 97514 a

 

 

 

 

4, Naproxen 375 MG Oral Tablet; TAKE 4 TABLET EVERY 12 HOURS DAILY:
Therapy: 20an2015 to {(Evaluate:24Mar2015) Requested far: 20Jan2015; Last
Rx:20Jan2015 Ordered

Signatures
Electronically signed by ; Naa! Patalinghug, M.D.; Feb 19 2015 7:51PM EST

Page 10

(Author)

 
 

[pate of iii ache isi

Patient Name: Tent Cowgill

 
  
  

 

sek,

Document Type ‘Acute
Site Nanie? : Merits farnity: Madicine , Wiltingnspori-:

 

 

 

 

 

Assessment
4. Neck sprain (847.0)

Pian
Neck strain, neck pain. She has had this intermittently since MVC in January. She will take her

naproxen with food and water twice a day and flexeril daily in the evening for 1 week and call the office
for foflow up or sooner if worsening symptoms. Advised to avoid driving or activities due to drowsiness
from fllexerl!. ff pain continues after one week we will consider referral! to physical iherapis! but for now
she will continue previous stretching exercises recommended by PT, also recommended moist heat and
would consider referral to pain management, If not responding to that, She is given note for missing work
May 26th related to her neck pain and has history of FMLA forms completed for that.

Chiaf Complaint
Acute Visit Neck Pain

History of Present Hiness
48 y/o female who is here for Neck Pain with episodes that began 5/11/15. She has had problems

with painin her neck sinca motor. vehicle.collision.in January’ She has had progressively” worsening pains,
that is now 6/10 severity, she describes this sensation as muscle Ughtness, and spasms:and occasionally.
sharp path which-did-reaches high as 9/10 2-days ago since -5/11/15. She has had fess strength in her
hands over the last month by her report. Denies numbness or tingling, and denies pain radiation to
extremities. She states that flexeril which she takes as needed alleviates hér pain the best in the past but
she has not taken a with this episode. She took one valium 2 days ago for her most severe pain which
helped but otherwise has not used (he medication.

Review of Systems

Constitutionat: No fever, no chills, no major change in weight, no change in appetite, no fatigue.
Eyes: No change in vision, no eye pain, ne redness, no discharge, no liching.

ENT:. No earache, no hearing loss, no tnnitus, no vertigo: no epistaads, no nasal discharge, no sore
throat, no hoarseness..

Cardiovascular: No angina. no palpitation, no PND, no orthopnea, no feg claudication, no extremity
adema.

Respiratory; No cough, no dyspnea, no wheeze, no sputum.

Gastrointestinal: No abdominal pain, no nausea, no vomiting, no heartbum, no change in bowel habits,
no metena.

Genttourinary: No dysuria, no frequency, no urgency, no hematuria, no Incontinence, no urethral
discharge.

Musculoskeletal: upper back pain, but no arthraiglas, no joint swelling. no fimb pain, no joint pain, no
joint stiffness and no limb swalling (+Neck Pain). fo chest wall pain no myalgia

integumentary: No skin rash or wounds, no itching. No breast pain, no breast lumps, no olpple
discharge.

Neurological: limb weakness, but no confusion, no dizziness, no convulsions, no famting and no
difficutty walking. no headache

Psychiatric: No anxiety, no depression, no sleep disturbances.

Active Problems

4. Allergic rhinitis due to pollen (477.0)
2. Encounters for administrative purpose (V68.9)
3. Fibrocystic breast disease (610.1)

4, Headache (784.0)
§. Lower back pain (724.2)
§. Mammogram abnormal (793.80)
7. Motor vehicle accident (victim) (E819.9)
&. Muscle spasms of neck (728.85)
9, Nausea (787.02)

10. Neck sprain (847.0)

11. Nicatine dependence (305.14)

12. Paresthesia (782.0)

Page 5
 

‘Patient Namie: Temi Catgil: 5
Date of Vitis gh hase
{Document-Typeraeite sas

Site. Name: ferns Fal AG ips Witinshitt qe tee

 
 
   
   

 

 

 

 

Social History
¢ Smoking Cigarettes

Current Meds

1, Cyclobenzaprine HC/ - 10 MG Oral Tablet; 3/2 - 1 po every & hours as needed for back
pain, spasms Requested for: 20Jan2015; Last Rx:20Jan2015 Ordered

2. Udoderm 5 % External Patch; APPLY 1 PATCH TO THE AFFECTED AREA AND LEAVE
IN PLACE FOR 12 HOURS, THEN REMOVE AND LEAVE OFF FOR 12 HOURS;
Therapy: 20Jan2015 to (Evaluate: 19Feb2015) Requested for: 20Jan2015; Lest
Rx:20Jan2015 Ordered

3. Magnesium Oxide 400 (241.3 Mg} MG Oraf Tablet; TAKE 1 TABLET EVERY DAY;
Therapy: 20Jan2015 to (Evaluate:21Mar2015) Requested for: 20Jan2015; Last
Foc 20Jan2015 Ordered

4. Naproxen 375 MG Ora! Tablet; TAKE + TABLET EVERY 12 HOURS DAILY;
Therapy: 20Jan2015 to (Evaluate:21Mar2015}) Requested for: 20Jan2015; Last

 

Rx:20Jan2015 Ordered
Allergies
1, No Known Drug Aftergias
Vitals
Recorded: OfJun2015
: 04:09PM
Tempers 0S men BT F a
Heart Rate : 68
Systolle : 118
Diestolle i 76
Blood Pressure Manual Yes
‘Btood Pressure Electronic ; No =
Height ft ai in :
Weight "1251 6 ox
BM) Cateutated i 2.24 .
BSA Cateulated P 1.59
Physical Exam

Genera WD, WN, NAG. HEENT: NCO/VAT, PERRLA, scfera anicteric. Nares: Patent. OP: Mmm.
Neck: Supple no LAD. No cervical spina lendemess. There is tenderness over the posterior
musculature af the neck as well as some pain with flexion, extension and rotation. Neure: Light touch
sensation intact throughout. Streagth 5/5 bilateral grip:

Results/Data
All Results (Data Includes: Last 4 Month}
No recent results

End of Encounter Meds

1, Cyclobenzaprine HCI - 10 MG Ore! Tabtet (Flexeril); 1/2 - 1 50 every 8 hours as needed
for back pain, spasms Requested for: 20Jan2015: Last Rx: 20an2015 Ordered

2. Lidodenn 5 % External Patch {Lidocaine}; APPLY 1 PATCH TO THE AFFECTED AREA
AND LEAVE !N PLACE FOR 12 HOURS. THEN REMOVE AND LEAVE OFF FOR 12
HOURS;
Therapy: 20Jan2015 ic (Evaluate: 19Feb2015) Requested far: 20Jan2015; Las!
Rx:20Jan2015 Ordered

3. Magnesium Oxide 400 (241.3 Mg) MG Orat Tablet; TAKE 7 TABLET EVERY DAY;
Therapy: 20Jan2016 to (Evaluate:21Mar2015) Requested for: 20Jan2015;, Last
Rx:20Jan2015 Ordered

Page 6
 

Patient Namie: Tent Caseglt

    

 

 

 

4, Naproxen 375 MG Ora{ Tablet; TAKE + TABLET EVERY 12 HOURS DAILY;
Therapy: 20Jan2015 to (Evaluate:21Mar2015) Requested for: 20Jan2015; Last
Rx:20Jan2015 Ordered

Signatures
Documentation was done by Spencer Winchester acting as a scribe for Or. Gibson.
Electronically signed by : Matthew Gibson, M.D.; Jun 12015 4:59PM EST (Author}

Page 7
    
 
  

 

“DOB: O8-Mar- t 967°

 
 
 

ie: Name: ‘Melis Rais elise Wi if

   
 
 
  

 

 

wie
am ang

 

 

Assessment
1. Low back pain {724.2}
2. Neck sprain (847.0)
3. Muscle spasms of neck (728.85)

1.2.3. Fair contro|, but stilt pérsisient, nove chronic and recurrent
nochange meds _-
using pm
check labs
FMLA forms fifted for patient
RTO 1 month

Plan
« Stop; Magnesium Oxide 400 (241.3 Mg) MG Onal Tabtet
Rx By: Patalinghug, Neal: Dispense: 30 Days ; #:30 Tabiet; Refill: 1:For, Muscle spasms of neck?
DAW = N; Sent To: WALMART WAYNESBORO
* Basic Metabolic Panel BMP; Status:Activa; Requested for:19Aug2015.
Perform-Meritus Medical Lab: Due:26Aug2015; Marked Important:Ordered; For:Muscle spasms of
neck; Ordered By:Patalinghug, Neat;
¢ Magnesium MG; Status:Active: Requested far:19AugZ0ts;
Perfonn:Meritus Medical Lab; Que:26Aug2015; Marked Important:Ordered; For-Muscle spasms of
neck; Ordered By:Patalinghug, Neal:

Chief Complaint
back pain follow up end FIMLA forms

History of Present lliness
back pains nof worse Bul stil persistent, occurring intermittently
{becouse ot the pain; may miss work 2-3 days permonth /
‘physical therapy was helpful- .
doing exercises al home.
back will still tighten up fram time to time
véll lock up with server spasm
at times,
muscle relexants halp, uses 5-7 per month
Magnesium supplementation has not helped.
Has not had a physical exer a tong time.

Review of Systems

Constitutionat: noi feeling poorly.
Cardiovascular: no chest pain and no palpitations.
Neurological: no timb vreakness and no dificutty walking.

Active Problems

41. Allergic rhinitis due ta pollen (477.0)
2. Encounters for administrative purpose (V68.9)
3. Fibrocystic breast disease (610.1)
4, Headache (784.0)
5. Low back pain (724.2)
6. Mammogram abnornnal (793.80)
7. Motor vehicle accident (victim) (E819.9}
§. Muscle spasms of nack (728.85)
9. Nausea (787.02}

10. Neck sprain (847.0)

11. Nicotine dependence (305.1)

12. Paresthasia (782.0)

Page 2
 

Patient NatieTari Cowgill © -- pet et IW RNQ?S Fd SS DOB ORMar-1967,_ 3.
Date of MRfISIE: “Aid 90 03/- (02565. ADC: ‘Dobilmenit BaakeremiaisselaGi2o" Ra Rvs ‘Bf: Bo fe
Document Type; WEP Established Note | vo .
Site Name: :Merinis? ‘amily ‘Medicine Wvilamsport eS

  
 

 

 

 

 

Current Meds

4. Cyclobenzaprine HCi - 10 MG Oral Tablet; 1/2 - t po every 8 hours as needed for back
pain, spasms Requested for: 20Jan2015; Last Rx:20Jan2015 Ordered

2. Lidoderm 5 % Extemat Patch; APPLY 1 PATCH TO THE AFFECTED AREA AND LEAVE
IN PLACE FOR 12 HOURS, THEN REMOVE AND LEAVE OFF FOR 12 HOURS;
Therapy: 20Jan2015 to (Evaluate: 19Feb2015) Requested for: 20Jan2015; Last
Rx:20an2015 Ordered

3. Magnesium Oxide 400 (244.3 Mg) MG Oral Tablet; TAKE 1 TABLET EVERY DAY;

- Therapy: 20Jan2015 to (Evaluate;21Mar2015) Requested for: 20Jan2015; Last
Rx: 20Jan2015 Ordered

4. Naproxen 375 MG Oral Tabtet; TAKE + TABLET EVERY 12 HOURS DAILY;
Therapy: 20Jan2015 to (Evaiuate.21Mar2015) Requested for: 20Jan2015; Last

 

Rx: 20Jan2015 Ordered
Alfergles
1. No Known Drug Allergies
Vitals
> Reconfed: 19Aug2015 |
2) OT13PM :
Jempereture
Hoart Rate : 68
Respiration i 16
Systolic i 408, LUE, Sitting
‘Diestofe E 72, LUE, Sitting
Biood Pressure Manual: Yes
Hetght i SA3in
f -
weight : 133 ib 6 oz
BM! Cateitated 23.63
BSACelotated 1.63
Physical Exam
Constitutienal

General appearance: Well developed. Weill nourished. in no acute distress.

Eyes
Conjunctiva and lids: Conjunctivae are nomeal,
Pupils and irises: Pupils equal, round and reactive to fight,
. Ears, Nese, Mouth, and Throat
Hearing: Normal.
Neck
Neck: Abnormal, Tender tight trapezius,
Pulmonary
Respiratory effort: Normal respiratory effort, without use of accessory muscles. No straining an
exhatation.
Auscutiation of lungs: Lungs clear to auscultation bilaterally.
Cardiovascutar
Auseuttation of heart: Regular rete with no murmurs, gallops, rubs or abnormal heart sounds. Normal first
heart sound. Normal second heart sound.
Examination of extremities for edema and/or varicosities: No edema or varicosities of the extremities.
Musculoskeletal
Gait and station: Gait within normal iimits.
Digits and nals: Normal.
Range of motion: Normal, Full in all extremities, leg str.
Stabillty: Normal,

Page 3
 

Tey

Patient Nainer Fem Cow

 

 

 

 

Muscle strenathtions; Abnomnal, Tight right peraspinets from neck to upper lumbar.

Neurologic

Cranial nerves; Cranial nerves 2-12 intact.
Reflexes: OTR?s in the bicaps, brachic-radialis. triceps. quadricaps and ankle reflexes are symetric.
Babinski downward bilaterally, Deep tendon refiaxes: 3+ right patella and 3+ Jeff patefla2+ right ankle
jerk and 2+ left ankle jerk.
Sensation: Sensation within normal limit In all 4 extremities,

’ Coordination: Normal.
Psychiatric
Onentation to persan, place, and time: The patient exhibited no delusions, no hallucinations, denied
obsessions, and suicidal ideation.
Recent and remote memory: Normat.

Mood and effect: Abnormal. Mood and Affect: agitated, anxious, concemed and jearful.

Resuits/Data
Al! Results [Data Includes: Last 1 Month]
No recent results

End of Encounter Meds

1. Cyclobenzaprine HCi - 10 MG Oral Tablet (Flexeril); 1/2 - 1 a0 every 8 hours as needed
for back pain, spasms Requested fer: 20Jan2015; Last Rx:20Jan2015 Ordered

2, Lidoderm 5 % External Patch (Lidacaine}; APPLY 1 PATCH TO THE AFFECTED AREA
AND LEAVE IN PLACE FOR 12 HOURS, THEN REMOVE AND LEAVE OFF FOR 12
HOURS;
Therapy: 20Jan2015 to (Evaluate: 19Fen2015) Requested for: 20Jan2015; Last
Rx:20Jan2015 Ordered

3. Naproxen 375 MG Ora! Tabjel; TAKE 4 TABLET EVERY 12 HOURS DAILY;
Therapy: 20Jan2015 to (Evaluate:21Mar2015) Requested for: 20Jan2015; Last
Rx:20Jan2015 Ordered

Signatures
Electronically signed by : Neal Patalinghug, M.0.; Aug 19 2015 4:26PM EST (Auther)

Page 4
